                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


KRISTINA ZEMAITIENE,
                                                       ORDER ADOPTING & AFFIRMING
                      Plaintiff,                       REPORT & RECOMMENDATION

v.                                                         Case No. 2:17-CV-7-DAK-JCB

SALT LAKE COUNTY, ET AL.,                                      Judge Dale A. Kimball

                      Defendants.                        Magistrate Judge Jared C. Bennett




       This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Judge Paul Warner under 28 U.S.C. § 636(b)(1)(B). Due

to Magistrate Judge Warner’s retirement, the case was referred to Magistrate Judge Jared C.

Bennett. On May 25, 2021, Magistrate Judge Bennett issued a Report and Recommendation,

recommending that the court grant Defendant Corporation of the Presiding Bishop of the Church

of Jesus Christ of Latter-day Saints dba Deseret Industries’ Motion for Summary Judgment [ECF

No. 83].

       The Report and Recommendation notified Plaintiff that any objection to the Report and

Recommendation was required to be filed within fourteen days of receiving it. Although the

court mailed the Report and Recommendation to Plaintiff thirty days ago, Plaintiff has not file

any objection to it. The court considers the time for responding to be passed.

       The court has reviewed the pending motion de novo and agrees with the analysis of the

Report and Recommendation in its entirety. The court, therefore, adopts the Report and
Recommendation as the Order of the court. Accordingly, the court grants Defendant Corporation

of the Presiding Bishop of the Church of Jesus Christ of Latter-day Saints dba Deseret Industries’

Motion for Summary Judgment [ECF No. 83]. Plaintiff’s claims against Defendant are

dismissed with prejudice.

       DATED this 24th day of June, 2021.

                                             BY THE COURT:



                                             DALE A. KIMBALL
                                             United States District Judge




                                                2
